Citation Nr: 1633411	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-20 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and B.M.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from January 1964 to January 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from January and August 2011 decisions of the Winston-Salem, North Carolina, Regional Office (RO). In August 2014, the Veteran was afforded a VA central office hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In April 2015 and December 2015, the Board remanded the case to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss did not originate in active service, was not caused by active service, was not aggravated by active service, and did not manifest to a compensable degree within one year of service separation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a September 2010 notice which informed him of the evidence generally needed to support claims for entitlement to service connection for bilateral hearing loss; what actions he needed to undertake; and how VA would assist him in developing his claims. The September 2010 notice was issued to the Veteran prior to the January and August 2011 rating decisions from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. The record reflects that the Veteran was scheduled for VA audiological examinations in August 2015 and in March 2016 but he failed to report for both of them. 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a). While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). 

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system including sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).  

Service treatment records do not refer to impaired hearing or indicate hearing loss. The report of the Veteran's physical examination for service entrance stated that he exhibited, pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
--
25
LEFT
5
15
10
--
25

The report of the Veteran's physical examination for service separation indicates that pure tone thresholds, in decibels, were 0 at 500, 1000, and 2000 Hertz; the reading at 4000 decibels is not visible.

A January 1965 service treatment record stated that the Veteran fell at the beach three days prior, bruising his left elbow and wrist, and resulting in abrasions to the left side of his face. However, the record does not document any ear damage or injury.

Private audiological evaluations were performed to monitor the Veteran's hearing while he worked in a paper mill. Audiometric testing was performed between April 1973 and September 2000 and test results indicated that the Veteran had hearing loss and he was directed to take measures to prevent further damage.

VA treatment records dated between March 2005 and January 2016 indicate that the Veteran has bilateral sensorineural hearing loss. A March 2005 VA treatment record stated that the Veteran had a history of in-service noise exposure. He alleged that he had been knocked to the ground while in service and his ear was filled with sand, and that he had a history of post-service noise exposure through hunting and work at a paper mill. In a July 2005 statement, the Veteran indicated that while in-service in the Dominican Republic, he was surfing, landed hard on the beach, and his ear was impacted with sand.

A June 2010 VA treatment record stated that the Veteran had in-service noise exposure, as well as post-service noise exposure from over 30 years of working in a paper mill, farming, and hunting and shooting matches. A March 2011 letter from a VA physician stated that the Veteran had an in-service ear injury where his ear canal was impacted with sand and that the Veteran was informed he had a ruptured ear drum. The physician opined that the Veteran's bilateral hearing loss was at least as likely as not related to this in-service injury. However, there is no indication that the treating physician was aware of the Veteran's service medical history. 

At his August 2014 Board hearing, the Veteran reiterated his account of damaging his ear drum during an in-service surfing accident. He also discussed several instances of in-service noise exposure. A September 2014 VA treatment record authored by the same VA physician who wrote the March 2011 letter, stated that the Veteran had hearing loss dating to service.

The Veteran has a current diagnosis of bilateral sensorineural hearing loss. However, the preponderance of the evidence is against a finding that it was caused by any incident of military service and the claim will be denied. 

As noted, the Veteran's physical examination for service separation does not indicate that the Veteran had any hearing loss at that time and there is no other evidence of in-service hearing loss. Additionally, there is no evidence that the Veteran's bilateral hearing loss was manifest to a compensable degree within one year of service separation. Private treatment records provide that the earliest indication of hearing loss was in April 1973. He had extensive post-service noise exposure from over 30 years of work in a paper mill, farming, hunting, and participation in shooting matches.

The Veteran reported an in-service injury requiring treatment to his ear. However, his service treatment records document this injury but provide only that his wrist and elbow were injured and that he had abrasions on his face. It is clear that he sought treatment for this injury and but there is no evidence that he also had to have his ear irrigated or that there was any injury to his ear at that time. 

There is no competent evidence providing a nexus between the Veteran's in-service noise exposure and his current hearing loss disability. Although the Veteran's treating VA physician wrote a letter and noted on a VA treatment record that his hearing loss was related to service, there is no evidence that the physician was aware of the evidence in the Veteran's service treatment records. The physician did not mention the January 1965 service treatment record and did not provide any explanation as to why the Veteran's report of ear treatment did not match the injuries reported at the time of treatment. The physician also did not address how an injury to the Veteran's left ear drum could cause bilateral hearing loss. Although a probative medical opinion does not require a review of the claims file, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), such an opinion does require that the opinion be based on an accurate and complete understanding of the Veteran's medical history. In the present case, the VA physician's statements about the Veteran's medical history are contradicted by the service treatment records. Therefore, the opinion is of no probative value.

Apart from evidence that the examiner's assessments were made on the basis of primarily the veteran's account, the facts underlying the assessment are not substantiated by the record. Kowalski v. Nicholson, 19 Vet.App. 171 (2005) (it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the veteran). The Courts have declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor. Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73   (1993). The United States Court of Appeals for the Federal Circuit  (Federal Circuit) also has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence. White v. Principi, 243 F.3d 1378   (Fed. Cir. 2001). 

Although the Veteran has bilateral sensorineural hearing loss, there is no evidence that the Veteran's in-service surfing injury or in-service noise exposure caused his current disability. Therefore, service connection is not warranted and the claim is denied.






ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


